DETAILED ACTION
An amendment, amending claims 1, 19 and 20, was entered on 9/15/22. Claims 14-18 and 22 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant argues that the cited art fails to teach the newly narrowed Markush group in claim 1 concerning anhydrides.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Applicant argues that the cited art fails to teach the newly narrowed Markush group in claim 1 concerning diamines.  This is not persuasive.  Bury also teaches 4, 4’-diaminodiphenyl sulfide (¶ 0021).
Applicant argues that the cited art fails to teach the newly narrowed Markush group in claim 19 concerning graphene.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Applicant argues that the cited art fails to teach the newly narrowed Markush group in claim 20 concerning polymers.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, 10, 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Mater. Chem. 21, pp. 13569-75) in light of Bury et al. (US 2010/0266814) and Hino et al. (US 5,374,469).
Claims 1, 3-5, 10, 12 and 24:  Wang teaches a process of forming a graphene oxide platelet filled polyimide film (Abst.) comprising the steps of: mixing graphene oxide platelets with diaminodiphenyl ether (“ODA”) (i.e. claimed polyimide precursor), benzophenoetetracarboxylic dianhydride (“BTDA”) and DMAc to form a slurry (p. 13570); forming a wet film of said slurry on glass (p. 13570); removing the liquid from the film via vacuum evaporation (p. 13570); and imidizing the polyamic acid at 200˚C for 2 hours to form polyimide (i.e. converting 100% of the polyamic acid to polyimide) with graphene oxide platelets chemically bonded with the polyimide (pp. 13570, 13575).
While Wang teaches the use of BTDA, Wang fails to teach that the mixture includes a diamine.  Bury teaches a process of forming a polyimide-based film and explains that a diamine, such as 4,4’-diaminodiphenyl sulfide can be utilized in place of BTDA (¶¶ 0020, 0021, 0164).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected 4,4’-diaminodiphenyl sulfide in place of BTDA in the process of Wang with the predictable expectation of success.
While Wang teaches the use of BTDA, Wang fails to teach that the mixture includes one of the claimed anhydrides.  Hino teaches a process of forming a polyimide film and explains that pyromellitic dianhydride can be used in place of BTDA as the polymerized component used to form the polyimide (6:36-50).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected pyromellitic dianhydride in place of BTDA as the polymerized component used to form the polyimide with the predictable expectation of success.
Claim 6:  Wang teaches that the film has its tensile strength and tensile modulus tested (p. 13573).  It is implicit that performing these tests requires compressing and/or stretching of the film.
Claim 9:  While Wang fails to teach that the process is continuous, it has been held that making a batch process continuous is prima facie obvious.  See MPEP § 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the process of Wang continuously with the predictable expectation of success.
Claims 23 and 25:  Wang further teaches that the mixing step includes heating the slurry to 60˚C (p. 13570).
Claims 2, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Bury and Hino in light of Ozaki et al. (US 2006/0035085).
Claim 2:  Wang teaches that the coating is formed by dropping, but fails to teach any of the claimed types of deposition.  Ozaki teaches a process of depositing a polyamic acid slurry having carbon particles onto a substrate and explains that the depositing step can be performed by any conventional method, such as spraying or with a doctor blade (¶ 0133).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected spraying or doctor blade application in place of dropping with the predictable expectation of success.
Claims 7 and 8:  Wang fails to teach that multiple layers are deposited.  Ozaki teaches a process of forming a polyimide film with graphene platelets within it via imidization (Abst.; Fig. 7) and explains that additional layers can be deposited after the initial layer in order to allow for control of the film’s thickness (¶ 0134).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited additional polyamic acid slurry layers which were then imidized in the process of Wang depending on the desired film thickness.
Claim 13:  Wang fails to teach the inclusion of any additives.  Ozaki, however, teaches that fillers can be included to reduce the electrical charging of the polyimide film (¶ 0130).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included fillers to control the electrical charging of the produced film
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in light of Tour et al. (US 2012/0208008).
Claim 19:  Wang teach all the limitations of claim 19, as discussed above with respect to claim 1, except Wang teaches graphene oxide platelets.  Like Wang, Tour teaches a method of forming a graphene platelet film (Abst.) which exhibits excellent conductivity (Wang at p. 13569; Tour at Abst.) and explains that a variety of graphene types, such as doped graphene, can be selected in place of graphene oxide as the conductive graphene source (¶ 0005). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143.   Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected doped graphene in place of graphene oxide in the process of Wang with the predictable expectation of success.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Bury in light of Hatano et al. (US 2004/0247957).
Claim 20:  Wang and Bury teach all the limitations of claim 20, as discussed above with respect to claim 1, except Wang fails to teach that the polymer layer is one of the claimed polymers.  Hatano teaches a process of forming a graphene/polymer composite and explains that polyoxadiazole can be selected in place of polyimide as the polymer used to form the composite structure (¶ 0037).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected polyoxadiazole in place of the polyimide of Wang depending on the desired properties of the composite film.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tour in light of Ozaki for the same reasons given above with respect to claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712